Citation Nr: 1828833	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  15-11 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an extension of the delimiting date beyond March 23, 2014, for Dependents Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to August 1973.  The appellant in this case is the Veteran's spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2014 rating decision in which the RO Buffalo, New York, denied entitlement to extension of the appellant's delimiting date for receipt of DEA benefits.  In July 2014, the RO received the appellant's notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2015, and a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) was filed in April 2015.

In October 2015, the appellant and the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

Also, while there was previously a paper claims file, this appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA (Legacy Content Manager) file.  All records have been reviewed.



FINDINGS OF FACT

1. The Veteran was found to be permanently and totally disabled by a decision dated in March 2004, effective from March 31, 2003.  He was notified of this effective date by correspondence enclosed with the rating decision dated March 23, 2004.

2.  The appellant has not provided requested evidence sufficient to show that she had a physical or mental disability that prevented her initiating or completing a chosen program of eduction prior to the March 23, 2014, delimiting date.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date beyond March 23, 2014for DEA benefits under the provisions of Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C. §§ 3501, 3512, 5103A, 5107 (2012); 38 C.F.R. §§ 21.3046, 21.3047 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  



In the present case, however, specific VCAA notice is not required because the United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist applies only to claims filed under Chapter 51, Title 38 of the United States Code.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  This claim relates to educational benefits governed by Chapter 35 of Title 38.  Further, 38 C.F.R. § 21.1031 contains applicable regulatory notification procedures for education claims, which requirements the Board finds were complied with in this case via various correspondence to the appellant. 

II.  Analysis

Basic eligibility for Chapter 35 benefits can be established in several ways, including being the spouse of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  See 38 U.S.C. § 3501(a)(1)(D)(i) (2012); 38 C.F.R. § 21.3021(a)(3)(i) (2017).  In this case, the appellant's basic eligibility for DEA benefits as the Veteran's spouse is not in dispute, as she has been found eligible for these benefits.  Rather, the dispute in this case is the delimiting date for such benefits.

The beginning date of eligibility for the spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the veteran's total and permanent rating or the date of notification, whichever is more advantageous to the spouse.  See 38 U.S.C. § 3512(b)(1) (2012); 38 C.F.R. § 21.3046(a) (2017).

Educational assistance expires 10 years after one of the following occurs: (1) The date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (2) the date of death of the spouse from whom eligibility is derived who dies while a total disability evaluated as permanent in nature was in existence; or (3) the date on which the Secretary determines that the spouse from whom eligibility is derived died of a service-connected disability.  See 38 U.S.C.A. § 3512(b)(1) (2012); 38 C.F.R. § 21.3021(a) (2017).

However, the 10-year delimiting period may be extended if the eligible spouse: (1) Applies for the extension within the appropriate time limit; (2) "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct"; (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  See 38 U.S.C. § 3512(b)(2) (2012); 38 C.F.R. § 21.3047(a)(i)-(iv) (2017).  The extension period shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education.  See 38 C.F.R. § 21.3047(c) (2017).  Also, it must be clearly established by medical evidence that such program of education was medically infeasible.  See 38 C.F.R. § 21.3047(a)(2)(i) (2017).

In the instant case, the Veteran was found to be totally and permanently disabled, effective March 31, 2003.  Notification of that decision was sent to the Veteran on March 23, 2004.  In April 2009, the RO informed the appellant that she had been approved for DEA benefits and that she could choose either March 31, 2003, or March 23, 2004, or any date in between, as the beginning date for entitlement to benefits.  The appellant ultimately elected March 23, 2004, as her beginning date, which date appears to be the latest delimiting date permitted under the law, and was thereafter informed that she had until March 23, 2014, to use her benefits.  The appellant had initially enrolled in a medical transcription program at a community college in 2009.  However, the school discontinued the program prior to the appellant's completion.  The appellant then enrolled in a juris doctor program in the fall of 2012, from which she would not graduate until May 2016, more than two years after the delimiting date for her receipt of DEA benefits.  The appellant thus requested an extension of the delimiting date.  In support of her extension request, the appellant first noted that cancellation of her medical transcription program prior to completion was through no fault of her own.  While this may be true, such reason does not qualify for an extension of the 10-year delimiting period.  See 38 U.S.C. § 3512(b)(2); 38 C.F.R. § 21.3047(a)(i)-(iv).

Alternatively, the appellant contends that she was prevented from initiating her juris doctor program due to an accident that occurred in August 2011.  Specifically, the appellant stated that on August 21, 2011, she was involved in an accident that resulted in broken and sprained fingers, a cracked rib, and stitches, making it impossible for her to write and delaying her law school enrollment by a year.  In support of her contention, she submitted medical records and insurance bills showing that she received emergency treatment on August 21, 2011, for a finger fracture of the small finger, right hand, a deep laceration to the left forearm, and multiple superficial abrasions to the right hand and left upper arm due to a bicycle accident.  Upon discharge, she was instructed to apply ice intermittently, to wear an aluminum splint until released, and to follow up with an orthopedist.  It is the appellant's contention that she was unable to work or go to school due injuries resulting from that accident for the period from August 21, 2011, to August 15, 2012.

In its February 2014 decision, the RO denied the appellant's request for extension of the delimiting date upon finding that the appellant had failed to provide a doctor's signed statement showing the exact dates during which she was not able to attend school.  In May 2015, the appellant provided a statement from T.L., M.D., who was one of the emergency room physician who participated in the appellant's care on August 21, 2011.  Dr. T.L. noted the injuries sustained as a result of the appellant's bicycle accident and then stated that, although the appellant was not seen by him for follow-up, he could attest to the fact that "the typical nature of the injuries sustained takes a long recovery."  He went on to state that it would "challenging to image [sic] that [the appellant] would have been able to write, type, or participate [in] other school functions within the month of August 2011 or perhaps ever until late September."  Upon review of Dr. T.L.'s statement, the RO informed the appellant that it was unable to change its decision because Dr. T.L. did not indicate an exact end date on which the appellant was unable to attend school.  No further information was received from Dr. T.L. of any other medical professional detailing the dates during which the appellant would have been unable to attend school due to medical disability.

Notably, for an extension to be granted, the burden is on the claimant to provide any requested evidence tending to show that the claimant was prevented from initiating or completing the chosen program of education within the otherwise applicable period of eligibility because of a physical or mental disability.  38 C.F.R. § 21.3047(a)(1)(iii).  Moreover, an eligible spouse or surviving spouse who is disabled for a period of 30 days or less will not be considered as having been prevent from initiating or completing a chosen program, unless the evidence establishes that the eligible spouse or surviving spouse was prevented from enrolling or reenrolling in the chosen program of education, or was forced to discontinue attendance, because of the short disability.  38 C.F.R. § 21.3047(a)(2)(ii).  

Ultimately, the Board finds that the appellant has failed to meet her burden to show that she was prevented from initiating or completing the chosen program of education within the otherwise applicable period of eligibility because of a physical or mental disability.  See 38 C.F.R. § 21.3047(a)(1)(iii).  Indeed, although the appellant provided medical evidence of injury in August 2011, she has not, as requested by VA, provided evidence establishing the exact dates that she was unable to attend school due to injury.  Further, Dr. T.L's statement leaves open the question of whether the appellant was considered disabled for a period of more than 30 days, such that she can be considered as having been prevented from initiating or completing a chosen program.  See 38 C.F.R. § 21.3047(a)(2)(ii).  Indeed, Dr. T.L affirms only that the appellant' injuries would have prevented her from engaging in the requirements of school only within the month of August 2011.  The Board finds that his use of "perhaps" in discussing the appellant's abilities beyond August 2011 does not clearly establish that the appellant's program of education was medically infeasible beyond August 2011.  See 38 C.F.R. § 21.3047(a)(2)(i).  

For these reasons, the Board is unable to grant the appellant an extension of her delimiting date because she did not submit medical evidence clearly establishing that she was prevented from initiating a course of education for a specific time period during her 10-year eligibility period as a result of her own mental or physical disability that was not the result of willful misconduct.  Accordingly, the appellant's claim must be denied at this time.  See 38 U.S.C. §§ 3501, 3512, 5103A, 5107 (2012); 38 C.F.R. §§ 21.3046, 21.3047 (2017).

 In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER


The claim of entitlement to an extension of the delimiting date for DEA benefits under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


